Order entered January 7, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01169-CR

                         RODRICK TERRELL SCOTT, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-31737-N

                                          ORDER
       We REINSTATE this appeal.

       We ordered the trial court to appoint new counsel to represent appellant in this appeal.

On January 3, 2019, we received the trial court’s appointment. We DIRECT the Clerk to list

Nanette Hendrickson of the Dallas County Public Defender’s Office as appointed counsel for

appellant. All future correspondence should be sent to Nanette Hendrickson, Dallas County

Public Defender’s Office, 133 N. Riverfront Blvd., LB-2, Dallas, TX 75207-4399.

       The record is DUE January 29, 2019.




                                                      /s/   BILL PEDERSEN. III
                                                            JUSTICE